Citation Nr: 0534512	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

A Travel Board hearing was held in June 2005.  The transcript 
of the hearing have been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that at a VA examination of May 2003 the 
veteran was diagnosed with PTSD.  The examiner opined that 
the veteran's symptoms of PTSD and depression were directly 
related to the veteran's experiences while on board a ship in 
the Navy where he witnessed a fellow sailor being shot in the 
face and then thrown overboard.  The veteran has stated in 
statements and during the hearing that he was assigned to the 
USS Duluth starting in January 1966.  He has further stated 
that he did not know the sailor who he saw being shot and 
therefore could not provide his name.  The Board notes that 
the AOJ has not attempted to corroborate the veteran's 
stressor.  There has been no request for the ship's log book 
which could contain information pertinent to the incident.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the issue is 
REMANDED to the AOJ for the following development:

The AOJ should request the Center for 
Research of Unit Records (CRUR) to 
provide any available information, which 
might corroborate the appellant's 
alleged in-service stressors.  
Specifically, the AOJ should request 
copies of the USS Duluth's log book from 
the period of January 1966 through March 
1967.  The AOJ should provide CRUR with 
a description of the alleged stressors 
identified by the appellant, to include 
statements from the appellant containing 
the cited stressors, and relevant 
service records showing dates and units 
of assignment.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


